Citation Nr: 1818541	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-31 660		DATE
		

THE ISSUE

Entitlement to an effective date prior to October 24, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of a clear and unmistakable error (CUE).


ORDER

As the August 2010 attempt at a freestanding claim for an effective date prior to October 24, 2001, for the grant of service connection for PTSD is a legal nullity and the pleading and filing requirements for CUE as to the assignment of the effective date are not met, the appeal is dismissed.


FINDINGS OF FACT

1.  In May 1996, the Veteran filed an application for service connection for residuals of six stab wounds, which was granted in a July 1997 rating decision.

2.  On October 24, 2001, VA received the Veteran's formal claim for service connection for PTSD.

3.  There is evidence of record of symptoms of PTSD prior to the October 2001 application for service connection for PTSD, but there is no evidence of an informal or formal claim for PTSD prior to October 24, 2001.

4.  In a June 2003 rating decision, service connection for PTSD was granted effective October 24, 2001; the Veteran did not appeal this decision as to the issue of effective date, and as to this issue, the rating decision became final.

5.  In August 2010, the Veteran brought a freestanding claim for an earlier effective date prior to October 24, 2001, for the grant of service connection for PTSD that did not meet the pleading and filing requirements for a CUE claim.


CONCLUSIONS OF LAW

1.  The Veteran's August 2010 freestanding claim for an effective date prior to October 24, 2001, for the grant of service connection for PTSD is not a legally recognizable claim and raises no question to be decided.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for raising a claim of CUE in the assignment of an effective date prior to October 24, 2001, for the grant of service connection for PTSD are not met.  38 U.S.C. §§ 5110(a), 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105(a), 3.400, 20.200, 20.201, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran served on active duty from August 1990 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).

In November 2017, the Veteran testified at a videoconference hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The provisions of the VCAA, however, do not apply to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (finding that the VCAA does not apply to CUE matters).

Law and Analysis

Starting with the Veteran's August 2010 contact with VA, he contends that the June 2003 rating decision contained CUE in regards to the assignment of the effective date of service connection for PTSD.  The Veteran seeks an effective date of October 11, 1996, because it is the effective date of service connection for his residuals of six stab wounds and the personal assault in which he received the wounds is the stressor for his service-connected PTSD.  Through his attorney, the Veteran contends that CUE occurred on two bases:  (1) because there is evidence in his service treatment records that he was discharged due to symptoms of PTSD, and (2) because there is reference to his PTSD history in a June 1997 VA examination report.  It is argued that this evidence of record supports an earlier effective date.

Generally, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b) (2017).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155(b) (2017).  Such an informal claim must identify the benefit sought.  Accordingly, the essential elements of any claim are intent to apply for a benefit and the communication in writing of that intent.  Criswell v. Nicholson, 20 Vet. App. 501, 503-04 (2006); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  "The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413, 416-17 (1999).  The determination on the claim will become final if an appeal is not perfected by filing a notice of disagreement within one year from the date that the agency of original jurisdiction mailed the notice of the determination to the claimant.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

Freestanding claims of entitlement to an earlier effective date for the grant of service connection are legally precluded since final decisions cannot be revisited except under clearly defined and limited circumstances.  See 38 U.S.C. 5110 (2012); 38 C.F.R. § 3.400 (2017); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc).  The only way to review a final decision is either through the submission of new and material evidence or by a claim of CUE.  See Rudd v. Nicholson, 20 vet app 296, 299 (2006); DiCarlo v. Nicholson, 20 Vet. App. 52, 56 (2006).  Practically, however, it is not possible to reopen a claim based on new and material evidence for the purpose of obtaining an earlier effective date on a final decision because the receipt of the claim based on new and material evidence or the date entitlement arose, whichever is later, becomes the new effective date.  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005).  Accordingly, such freestanding claims are subject to dismissal.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006); Simmons v. Principi, 17 Vet. App. 104 (2003).

Hence, as to effective dates, previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2017); see also 38 U.S.C. § 5109A (2012).  CUE is a very specific and rare kind of error.  It must be noted that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000).  Specifically, when raising a CUE claim, the claimant must identify a particular rating decision and describe the alleged error in fact or law with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A three pronged test is used for determining whether there is CUE in a prior rating decision:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Stated another way, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The mere averment that there was CUE is insufficient to raise the issue.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Likewise, disagreement with how the RO evaluated the facts is inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95   (1995).  In addition, the law is well settled that any breach of VA's duty to assist a claimant cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Board finds that the Veteran has not established that there was CUE in the June 2003 rating decision regarding the assignment of the effective date for service connection for PTSD because he failed to meet the pleading and filing requirements for a CUE claim. The Board finds that, instead, the Veteran brought a freestanding claim for an earlier effective date.  The following procedural history is crucial to the adjudication of the Veteran's claim:

In May 1996, the Veteran filed an application for service connection for residuals of six stab wounds.  In a July 1997 rating decision, the RO granted service connection for status post stab wound repair, left descending colon, and assigned a noncompensable evaluation effective October 11, 1996; scars, left shoulder, residuals multiple stab wounds, and assigned a noncompensable evaluation effective October 11, 1996; scars, left thigh, residuals multiple stab wounds, and assigned a noncompensable evaluation effective October 11, 1996.

On October 24, 2001, the RO received the Veteran's formal claim for service connection for PTSD.  In a June 2003 rating decision, the RO granted service connection for PTSD evaluated as 50 percent disabling effective October 24, 2001.  In a July 2003 notice of disagreement, the Veteran disagreed with the initial evaluation of disability.  In a July 2004 rating decision, in addition to the service-connected PTSD, service connection for development of secondary bipolar disorder and history of manic episodes was granted, and the disabilities were evaluated at 100 percent disabling effective October 24, 2001.

An August 2010 report of general information shows that the Veteran contacted VA, stating that he had applied for service connection for PTSD in June 1997 when he had his VA examination for service connection for the residuals of his stab wounds.  He claimed that there was CUE in the assignment of the effective date for service connection for PTSD, contending it should have been October 11, 1996.  In the December 2010 rating decision that is on appeal, the RO denied an earlier effective date for service connection for PTSD, finding that the Veteran had not conveyed in writing intent to seek service connection for PTSD in June 1997.

In his December 2010 notice of disagreement, the Veteran wrote that the examiner assured him during the June 1997 VA examination that his PTSD was included in his claim related to his stab wounds.  In a March 2014 statement of the case, the RO found that there was no CUE in the assignment of the effective date for service connection for PTSD, i.e., service connection for PTSD was properly established from October 24, 2001.  The RO found that there was no evidence to show that a claim for PTSD was received formally or informally prior to October 24, 2001.

The Board finds that because the Veteran did not timely present a notice of disagreement with the June 2003 rating decision as to the issue of the effective date for service connection for PTSD, the assignment of October 24, 2001, as the effective date for service connection for PTSD became a final decision.  38 U.S.C. 
§ 705 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  In August 2010, in an attempt to overcome the finality of the June 2003 rating decision, the Veteran attempted a freestanding claim of entitlement to an earlier effective date for the grant of service connection for PTSD.  Such a freestanding claim is legally precluded.  See 38 U.S.C. § 5110 (2017); 38 C.F.R. § 3.400 (2017).

The Board acknowledges the Veteran's viewpoint that the evidence of record shows that he was discharged from service for symptoms of PTSD and that it was noted on the June 1997 VA examination report that he had a history of PTSD.  But this evidence is not relevant to determining the effective date for service connection for the Veteran's PTSD.  The only evidence that is relevant here is the documentary evidence of a written communication indicating intent to apply for the benefit of entitlement to service connection for PTSD.  That evidence appears in the October 24, 2001, Veterans Application for Compensation or Pension, and the Veteran does not contend otherwise.

Assuming for the sake of argument that the VA examiner who conducted the June 1997 VA examination did incorrectly advise the Veteran concerning a claim for service connection for PTSD, this alone cannot be a basis for granting an earlier effective date.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Irwin v. Dep't of Veterans Affairs, 498 U.S. 89 (1990) (holding that the government cannot be estopped from denying a benefit sought solely on the basis that a claimant was misinformed about it); Office of Pers. Mgmt. v. Richmond, 496 U.S. 414 (1990); McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. App. 29 (1994); Elsevier v. Derwinski, 1 Vet. App. 150 (1991).

The Board has considered whether any evidence of record prior to October 24, 2001, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  The Board finds that there is no evidence of record of an informal claim for service connection for PTSD prior to October 24, 2001.  See 38 C.F.R. 
§ 3.155 (2017).  The notation regarding the Veteran's history of PTSD in the June 1997 VA examination report cannot be construed as an informal claim because it does not identify a benefit sought or show intent to apply for a benefit, rather, it is merely a notation in a medical record.  See 38 C.F.R. § 3.155(b) (2017); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Notwithstanding, even if the June 1997 VA examination report could be construed to be an informal claim, the Veteran would have had to file a formal claim by June 1998, which he did not do and he does not claim otherwise.

In regards to the Veteran's claim that there was CUE in the June 2003 rating decision, the Board finds that a CUE claim was not pled with specificity.  Neither has the Veteran pointed to any correct facts known in June 2003 that were not before the RO when the effective date for service connection for PTSD was assigned nor has he identified any statutory or regulatory provision that the RO incorrectly applied when assigning the effective date.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Instead, the Veteran has expressed disagreement with how the RO evaluated the evidence of record in June 2003, which is inadequate to raise a CUE claim.  See Luallen v. Brown, 8 Vet. App. 92, 95   (1995); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Therefore, the pleading and filing requirements for CUE are not met and the August 2010 freestanding claim for an earlier effective date cannot be interpreted as reasonably raising a CUE claim.  38 C.F.R. 
§§ 3.105(a), 20.1404 (2017); see also Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).











	(CONTINUED ON NEXT PAGE)


Based upon the foregoing, to the extent that the Veteran improperly raised a freestanding claim for an earlier effective date for the grant of service connection for PTSD, his appeal must be dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006); Simmons v. Principi, 17 Vet. App. 104 (2003).  Accordingly, the effective date for the grant of service connection for PTSD can be no earlier than October 24, 2001, as this is the date of receipt of the Veteran's claim for service connection.  See 38 U.S.C. 
§ 5110(a) (2012); 38 C.F.R. § 3.400 (2017).





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Erin E. Lloyd, Attorney





Department of Veterans Affairs


